Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-9 and 10 are allowable over the prior art of record, because the prior art does not show or suggest the combination of a base having a top structure with a recess and a number of bores, an insert having a body insertable into the recess and a number of studs removably insertable within the bores of the top structure and a lower surface have a number of posts for engaging the ground surface on which the insert is position, wherein the number of studs are directly engaged with the number of bores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
15 January 2022